Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/19/2021 has been entered.

DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 02/19/2021. Before this action, the claims stood rejected under 35 U.S.C. 101 and 103.

Response to arguments
Applicant's arguments filed 02/19/2021 have been fully considered and are persuasive in view of claim amendments. The rejections under 35 U.S.C. 101 and 103 have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The claim limitations “configuration output generator” and “patient care device” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use generic placeholders “generator” and “device” coupled with functional language “patient care” and “configuration output” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 37 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the configuration output generator is “a general purpose processor and a memory” (Specification page 12 lines 9-23) and the patient care device is “a configurable infusion pump or similar apparatus” (Specification page 1 lines 26-27, page 7 line 26, and FIG. 2).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance
Claims 37, 39-46, and 48-56 are allowable over the prior art. The Examiner’s reasons are described below.
The closest prior art is Holland, Martucci, Eskew, and Zhang. Holland (USP App. Pub. No. 2005/0144043) discloses a medication management system that prompts a user to enter information about a drug into an infusion device (par. [0083]) and user interface that outputs infusion parameters (FIG. 11). Martucci (US 8,234,128) teaches comparing a scanned or manually entered medication to a scanned or manually entered patient to validate that the patient is the correct recipient of the medication (col. 72 lines 9-13).
Eskew (“Using Innovative Technologies to Set New Safety Standards for the Infusion of Intravenous Medications”) and Zhang (“A Hazard Analysis for a Generic Insulin Infusion Pump”) both describe the problem of manual input errors during intravenous medical administration with infusion pumps. For example, Eskew provides three examples of IV programming errors such as pressing the wrong keys on page 1181. Eskew gives examples of safety systems such the Guardrails system on page 1183 which uses rules to constrain how a user can program an infusion pump. Zhang further describes how incorrect data input can be a hazard (row 3.7 in Table 3). 
While these references teach techniques for controlling a patient care device and the desirability of safety features for avoiding inappropriate administration, none of these references teaches or suggests the particular safety measures of the claims such as: “generating, using an algorithm and the first portion of the configuration output, first code including an alphanumeric code that is 

Claims 37, 39-46, and 48-56 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various mental processes such as receiving a therapy order and generating codes and configuration outputs. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including a first portion of code comprising plain text values corresponding to the therapy description and a second code created from a first code that is generated using an algorithm and the first portion and verifying correct entry of the first portion using the second portion to enable administration of the therapy. This goes beyond a generic computer implementation of the mental process and represents an improvement in technology by reducing errors during manual medical device programming. The technical problem that is solved by the use of these two portions of configuration output is described on page 2 of Applicant’s Specification (emphasis added):
In some embodiments described herein, a code may be generated and used to verify the accuracy of one or more configuration data components that are input (e.g., manually by a human user) at a patient care device. In this regard, a verification code may be generated that is based, at least in part, on configuration data components that are intended for input into the patient care device. In turn, the verification code may be inputted to, and used at, the patient care device to detect whether the intended configuration data components are inputted accurately. Upon detection of an input error, the patient care device may be provided to alert the caregiver that an error has occurred so that the error may be rectified prior to initiation administration procedures. Advantageously, man machine interaction is improved, since a machine based verification of a user input is provided. In other words, the user may be relieved from and/or assisted in the mental task of verifying the input data. Therefore, configuration mistakes and/or incompatibilities can be reduced and/or detected.

arguendo, that the claimed invention did not integrate the abstract idea into a practical application in Step 2A Prong Two, inputting both codes into the patient care device and verifying correcting entry of the first portion using the second portion to enable administration of the therapy amounts to significantly more than the abstract idea in Step 2B because the Examiner did not find evidence of this limitation being well-understood, routine, and conventional. Neither did the Examiner determine that the feature is merely applying the abstract idea, insignificant extra-solution activity, or generally linking the use of the idea to a particular technical environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626